Almand, Presiding Justice.
Milliwan W. Greenway, in her complaint against Jewell L. DeFee and others, sought only to temporarily and permanently enjoin the defendants from running as write-in candidates for the office of Treasurer of Cobb *61County because notice of their candidacy had not been filed with the county ordinary 20' days or more prior to the general election which was held on November 5, 1968. Such notice is required by Art. II, Sec. VII, Par. I of the Georgia Constitution (’Code Ann. § 2-1201a). Petitioner alleged that she had filed her notice and advertised her candidacy as a write-in candidate for the office of county treasurer as required by the Constitution. The trial court, on motion of the defendants, dismissed the complaint. The appeal is from this order. Held:
Argued January 13, 1969
Decided January 23, 1969.
Doyle C. Brown, for appellant.
Duard R. McDonald, Juanita G. Martin, Jewell L. DeFee, pro se, for appellee.
The sole relief sought by the appellant was to restrain the defendants from being write-in candidates for the office of county treasurer in the general election of November 5, 1968. Since the said election has been held, this case has become moot. Wise v. Sims, 182 Ga. 857 (187 SE 102); Griffin v. Grantham, 220 Ga. 474 (139 SE2d 398); Richmond County Business Assn. v. Richmond County, 222 Ga. 772 (152 SE2d 738); Horton v. Walker, 204 Ga. 319 (49 SE2d 900). The appeal must be, and is,

Dismissed.


All the Justices concur.